     Case 3:19-cv-00641-MMD-CLB Document 35 Filed 08/23/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     EDWARD SLADE,                                     Case No. 3:19-cv-00641-MMD-CLB

7                                  Petitioner,                          ORDER
             v.
8
      ISIDRO BACA, et al.,
9
                               Respondents.
10

11          Respondents have filed an unopposed motion for enlargement of time (second

12   request). (ECF No. 34.) The Court finds good cause exists to grant Respondents’ motion.

13          It is therefore ordered that Respondents’ unopposed motion for enlargement of time

14   (ECF No. 34) is granted. Respondents will have up to and including September 3, 2021,

15   to file a reply in support their motion to dismiss (ECF No. 19).

16          DATED THIS 23rd Day of August 2021.

17

18
                                                 MIRANDA M. DU
19                                               CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
